STBAUP, C. J.,
concurring.
It is claimed by the plaintiff that there is about 5.8 miles of railroad owned by the Union Pacific Bailroad Company in Bich County and which ought to have been assessed in that county. The board assessed it as being in Summit County. We, on certiorari, are asked to annul that ruling. I think it was within the province of the board to determine whether the disputed property was within the one of the other county, and that the exercise of the board’s discretion in such a matter cannot be controlled, except for an abuse of discretion. On a review of the board’s proceedings as returned to us I do not find that the board acted arbitrarily, capriciously, or otherwise abused its discretion, or evaded any positive duty. To the contrary, I think it appears that its ruling was based on evidence and upon an investigation as to whether the property is within the one or the other county. True, on the statement made by the railroad company the board first assessed the property as being in Bich County, but, when its attention was called to the matter, and upon investigation and aseerr taining the facts, it rescinded that action and assessed the property as being in Summit County. This, it is said, the board then was without power to do. For the reasons stated by Mr. Justice FBICK, I think the board then had such power, and that it acted within its jurisdiction. Whether it decided the question right or wrong is not the point. It is sufficient that the board acted within its power, and not in abuse of its discretion.